DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2, 4, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1, 3, 5-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den BUIJS et al. (WO 2017190938) in view of Nauseef et al. (US 20160191958).   
Regarding claims 1 and 19, Den BUIJS discloses a conferencing system (Paragraph: 0020 and 0024: Den BUIJS discusses a system improving communication efficiency) configured, for an interval of time, to: receive time-dependent input data from a first user, the time-dependent input data obtained via a capturing device (Page.16, Paragraph: 0036 and Page.22, 0053: Den BUIJS discusses how a system detects and identifies by life moment information component based on multiple input signals from life moment capturing devices; and how devices such as audio to identify an interaction with another person, galvanic skin response (GSR) to identify changes in emotion, i.e. time-dependent input data; and how the user(s) input the friend information into the friend field such as facial recognition, voice recognition, and/or other data to identify friends); receive profile data for the first user (Page.17, Paragraph: 0040 and Page.22, Paragraph 0053: Den BUIJS discusses profile information such as name, relationship to the subject, and/or other information; and how the user(s) input the friend information into the friend field such as facial recognition, voice recognition, and/or other data to identify friends, i.e. receiving profile data); analyze the time-dependent input data and the profile data for the first user using a computer-based model to obtain at least one classifier score for a reaction classifier (Paragraphs: 0040 and 0056: Den BUIJS discusses responsive to a key event such as, the subject meeting with their caregiver being selected as a happy event during calibration, similar events may be identified and weighted for happiness; and how the key events include the user inputted physiological and emotional state of the subject, i.e. analyze the time-dependent input data); 
Den BUIJS discloses the invention set forth above but does not specifically points out “transmit the at least one classifier score for the reaction classifier to a second user” 
Nauseef however discloses a system transmit the at least one classifier score for the reaction classifier to a second user (Paragraphs: 0035 and 0118: Nauseef discusses how the relevance score of an emotion sensed and communicate; and how the relevance score of each identified emotional cue, locational cue, and/or contextual feature presented to the user, i.e. transmitting a classifier score for the reaction).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Den BUIJS, and modify a system to transmit the at least one classifier score for the reaction classifier to a second user, as taught by Nauseef, thus enhancing the digital communication experiences through the use of facial gesture recognition and audio-visual analysis techniques, as discussed by Nauseef.
Considering claim 3, Den BUIJS discloses the system of claim 1, wherein the time-dependent input data comprises one of an audio input, a video input, or an action input (fig.4, 406).   
Considering claim 5, Den BUIJS discloses the system of claim 4, wherein the audio data comprises information about at least one of a pitch, a volume, or a tempo of the speech (Paragraphs: 0043-0044: Den BUIJS discusses a speech sensor, i.e. identifying tempo of speech information).  
Considering claim 6, Nauseef discloses the system of claim 1, wherein the first and the second user have associated permissions (Paragraphs: 0064, 0069 and 0086).  
Considering claim 7, Den BUIJS discloses the system of claim 1, further configured to allow a plurality of first users to participate in a conference (Paragraphs: 0022 and 0031). 
Considering claim 8, Nauseef discloses the system of claim 7, further configured to transmit the classifier scores for the reaction classifiers obtained for all of the first users to the second user (Paragraphs: 0035 and 0118: Nauseef discusses how the relevance score of an emotion sensed and communicate; and how the relevance score of each identified emotional cue, locational cue, and/or contextual feature presented to the user, i.e. transmitting a classifier score for the reaction).  
Considering claim 9, Nauseef discloses the system of claim 8, wherein the second user is configured to select a presenter from the plurality of the first users, and wherein the second user is configured to transmit at least one classifier score for the reaction classifier to the presenter (Paragraphs: 0035 and 0118: Nauseef discusses how the relevance score of an emotion sensed and communicate; and how the relevance score of each identified emotional cue, locational cue, and/or contextual feature presented to the user, i.e. transmitting a classifier score for the reaction).  
Considering claim 10, Nauseef discloses the system of claim 7, further configured to provide a conference interface for the second user, the conference interface enabling the second user to observe the reaction classifier scores for the reaction classifiers for the plurality of the first users (Paragraphs: 0035, 0077 and 0118). 
Considering claim 11, Nauseef discloses the system of claim 10, wherein the conference interface is configured to evaluate a correlation between the classifier scores for the reaction classifiers of the plurality of the first users (Paragraphs: 0035 and 0118: Nauseef discusses how the relevance score of an emotion sensed and communicate; and how the relevance score of each identified emotional cue, locational cue, and/or contextual feature presented to the user, i.e. transmitting a classifier score for the reaction). 
Considering claim 12, Nauseef discloses the system of claim 1, wherein the classifier score for the reaction classifier is evaluated using the computer-based model comprising a neural network (Paragraphs: 0042 and 0078).  
Considering claim 13, Den BUIJS discloses the system of claim 1, wherein the conferencing system is further configured to deliver a presentation to the first user, and wherein the reaction classifier obtained for the first user is for a reaction comprising one of an emotional state or intellectual state (Paragraph: 004 and fig.4, 408, 412: Den BUIJS discusses a system capturing and presenting life moment information such as physical activity, mood, and/or emotion to a subject).  
Considering claim 14, Den BUIJS discloses the system of claim 13, wherein the emotional state includes one of frustration with the presentation, anger towards the presentation, enjoyment of the presentation, condescending reaction to a presenter of the presentation, respect to the presenter, and wherein the intellectual state includes one of understanding of the presentation, attention to the presentation, or participation in the presentation (Paragraphs: 0004 and 0025: Den BUIJS discusses how a physiological information of the subject derived from biometric signals, including physical activity, mood, and/or emotion).  
4. Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den BUIJS et al. (WO 2017190938).
Regarding claim 15, Den BUIJS discloses a method for determining a time-dependent reaction classifier score for a reaction classifier for a user of a conferencing session (Paragraph: 0042) comprising: for an interval of time obtaining, via a capturing device, a time-dependent input data for the user (Page.16, Paragraph: 0036 and Page.22, 0053: Den BUIJS discusses how a system detects and identifies by life moment information component based on multiple input signals from life moment capturing devices; and how devices such as audio to identify an interaction with another person, galvanic skin response (GSR) to identify changes in emotion, i.e. time-dependent input data; and how the user(s) input the friend information into the friend field such as facial recognition, voice recognition, and/or other data to identify friends); obtaining a base classifier score for the reaction classifier for the user by analyzing profile data for the user (Page.18, Paragraph: 0042: Den BUIJS discusses how a classification component configured to classify the physiological and emotional state of the subject); analyzing the time-dependent input data for the user using a computer-based model to obtain the time-dependent reaction classifier score for the reaction classifier (Paragraphs: 0040 and 0056: Den BUIJS discusses responsive to a key event such as, the subject meeting with their caregiver being selected as a happy event during calibration, similar events may be identified and weighted for happiness; and how the key events include the user inputted physiological and emotional state of the subject, i.e. analyze the time-dependent input data); 
Den BUIJS discloses the invention set forth above but does not specifically points out “adjusting the time-dependent reaction classifier score for the reaction classifier based on the base classifier score” Den BUIJS however discloses how responsive to a key event the subject meeting with their caregiver being selected as a happy event during calibration, similar events may be identified and weighted for happiness; and configured the content or moment information based on classifying the physiological and emotional state (Den BUIJS: Paragraphs: 0042, 0056 and 0062).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the configuration of the content based on classifying the physiological and emotional state to classified events identified and weighted for happiness; and the calibrations of the happiness, as adjusting the time-dependent reaction based on the base classifier score as disclosed by Den BUIJS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                                07/28/2022